Appeal from an order of *1298the Family Court, Chautauqua County (Stephen W. Cass, J.), entered July 14, 2005 in a proceeding pursuant to Social Services Law § 384-b. The order, inter alia, adjudged that the child is a permanently neglected child and transferred the guardianship and custody rights of respondent to petitioner.
It is hereby ordered that the order so appealed from be and the same hereby is unanimously affirmed without costs. Present — Scudder, J.P., Kehoe, Gorski, Smith and Pine, JJ.